UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number000-54967 STARBOARD RESOURCES INC (Exact name of registrant as specified in its charter) Delaware 45-2450439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.¨ YesþNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨ Yesþ No As of July 30, 2013, there were 12,362,336 shares of the registrant’s common stock, par value $0.001 per share, outstanding. STARBOARD RESOURCES INC FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 EXPLANATORY NOTE Starboard Resources, Inc. is filing this Amendment No. 1 on Form 10-Q/A to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013 for the sole purpose of furnishing the Interactive Data Files as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 provides the financial statements and related notes from the Original Report formatted in Extensible Business Reporting Language (XBRL). This Amendment speaks as of the filing date of the Original Report and does not reflect events that may have occurred subsequent to the filing of the Original Report. INDEX Page PART I — FINANCIAL INFORMATION 3 Item1. — Financial Statements 3 Condensed Consolidated Balance Sheets at June30, 2013 and December31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June30, 2013 and 2012 5 Condensed Consolidated Statement of Changes in Shareholders’ Equity for the Six Months Ended June30, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June30, 2013 and 2012 7 Notes to the Condensed Consolidated Financial Statements 9 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. — Quantitative and Qualitative Disclosures About Market Risk 25 Item4. — Controls and Procedures 26 PART II — OTHER INFORMATION 27 Item1. — Legal Proceedings 27 Item1A. — Risk Factors 29 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3. — Defaults Upon Senior Securities 29 Item4. — Mine Safety Disclosures 29 Item5. — Other Information 29 Item6. — Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Trade receivable Joint interest receivable 5 56 Deferred tax assets Prepaid expenses 51 Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion Other property and equipment, net of depreciation Total oil and natural gas properties and other equipment, net Other assets Goodwill Other Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value and share data) June 30, December 31, (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current derivative liabilities 55 Current maturities of notes payable 19 18 Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities 2 54 Notes payable Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding Common stock, $.001 par value, authorized 150,000,000 shares; 12,362,336 shares issued at June 30, 2013 and December 31, 2012 12 12 Paid-in capital in excess of par Accumulated deficit ) (9,826 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Oil, natural gas, and related product sales $ Expenses Depreciation and depletion Lease operating General and administrative Professional fees Production taxes 82 67 Exploration 16 23 40 23 Total expenses Operating income (loss) (55 ) (326 ) Other income (expense) Interest expense (259 ) (59 ) (372 ) (101 ) Going public delay expense (182 ) (182 ) (364 ) (364 ) Income (loss) from derivative contracts 65 Total other income (expense) (376 ) (241 ) (633 ) (465 ) Income (loss) before income taxes (431 ) (959 ) Income tax expense: Current income taxes Deferred income taxes (166 ) (189 ) Total income tax expense (166 ) (189 ) Net loss $ ) $ ) $ ) $ ) Net loss per basic and diluted common share $ ) $ ) $ ) $ ) Weighted average basic and diluted common shares outstanding The accompanying notes are an integral part of these financial statements. 5 Table of Contents CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY – UNAUDITED (In thousands) For the six months ended June30, 2013 and 2012 Common Stock Paid-In Retained ($.001 Par Value) Capital in Earnings Shares Amount Excess of Par (Deficit) Total Balances, December 31, 2012 $
